 

Case 1:20-cv-10709-GBD Document 24

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MATTHEW PONZO,
Plaintiff,

-against-
NYC MESSENGER, INC., MAYLYN DELEO, in :
Her Individual and Official Capacities, AARON
WADE, in His Individual and Official Capacities,
and CHRIS BOYOFASHOLA, In His Official and :
Individual Capacities,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Filed 06/15/21 Page 1of1

 

 

°
vi

| CUM ENT
| ELECTRONICALLY FILED |;
{DOC #:
'| DATE FILED:

 

 

i

 

 

ORDER
20 Civ. 10709 (GBD)

The initial conference is adjourned from July 1, 2021 to July 21, 2021 at 9:30 a.m.

Dated: June 15, 2021
New York, New York

SO ORDERED.

fag B

GPR “DANIELS
ed States District Judge

Dork
